


110 HR 4171 IH: To name the national cemetery to be constructed in

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4171
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Wilson of South
			 Carolina (for himself, Mr. Inglis of
			 South Carolina, Mr.
			 Spratt, Mr. Barrett of South
			 Carolina, Mr. Brown of South
			 Carolina, Mr. Clyburn,
			 Mr. Skelton,
			 Mr. Ortiz,
			 Mr. Taylor,
			 Mr. McKeon,
			 Mr. Bartlett of Maryland,
			 Mr. Miller of Florida,
			 Mr. Hunter,
			 Mr. Saxton,
			 Mr. Jones of North Carolina,
			 Mr. Hayes,
			 Mr. Turner,
			 Mr. Everett,
			 Mr. Thornberry,
			 Mr. Kline of Minnesota,
			 Mrs. Drake,
			 Mr. Akin, Mr. McHugh, Mr.
			 Pascrell, Mrs. Myrick,
			 Mr. Young of Florida,
			 Mr. Snyder,
			 Ms. Kaptur,
			 Mr. Smith of New Jersey,
			 Mr. Hastert,
			 Mr. Burton of Indiana,
			 Mr. Wamp, Mr. Duncan, Mr.
			 Rogers of Kentucky, Mr. Lewis of
			 Kentucky, Mr. Kingston,
			 Ms. Ros-Lehtinen,
			 Mrs. Capito,
			 Mr. Engel,
			 Mr. Weller of Illinois, and
			 Mr. Gilchrest) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To name the national cemetery to be constructed in
		  Columbia, South Carolina, as the Floyd Spence National Cemetery at Fort
		  Jackson, and for other purposes.
	
	
		1.Name of the national cemetery
			 in Columbia, South Carolina
			(a)NameThe national cemetery to be constructed at
			 Fort Jackson in Columbia, South Carolina, shall after the date of the enactment
			 of this Act be known and designated as the Floyd Spence National
			 Cemetery at Fort Jackson. Any reference to such national cemetery in
			 any law, regulation, map, document, record, or other paper of the United States
			 shall be considered to be a reference to the Floyd Spence National Cemetery at
			 Fort Jackson.
			(b)MemorialThe
			 Secretary of Veterans Affairs shall provide for the placement in the national
			 cemetery referred to in subsection (a) of a suitable memorial to honor the
			 memory of Floyd Spence and his service to the United States.
			
